Citation Nr: 1750879	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-06 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for status post right knee instability, currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for degenerative disc disease of the lumbar spine, currently evaluated as noncompensable prior to November 2, 2016 and 10 percent from November 2, 2016. 

4.  Whether new and material evidence has been submitted to reopen service connection claims for nervous condition and depression. 

5.  Entitlement to service connection for somatic symptom disorder. 

6.  Entitlement to service connection for an acquired psychiatric disorder other than somatic symptom disorder, to include post traumatic stress disorder (PTSD).  

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

A service connection claim for a psychiatric disability encompasses claims for all acquired psychiatric disorders that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim as reflected on the cover page. 

The issues of entitlement to increased ratings for right knee disability and lumbar spine disability, entitlement to service connection for an acquired psychiatric disorder other than somatic symptom disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 1981 rating decision denied service connection for nervous condition and an August 2004 rating decision denied service connection for depression.  The Veteran was notified of his appellate rights and he did not submit a notice of disagreement nor was new and material evidence received within one year of the rating decisions.  

2.  The evidence received since the rating decisions are not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim.  

3.  Somatic symptom disorder is related to the Veteran's service-connected right knee disability, lumbar spine disability, and left hand disability. 


CONCLUSIONS OF LAW

1.  The September 1981 and August 2004 rating decisions are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the service connection claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).  

3.  The criteria for service connection for somatic symptom disorder have been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).    
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran seeks to reopen his service connection claim for a psychiatric disorder. 
Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a), 20.1103.

The RO denied service connection for nervous condition in September 1981 on the basis that the service treatment records did not show evidence of a nervous condition in service and that the VA examination report only diagnosed the Veteran with a personality disorder.  He was informed of his appellate rights but did not submit a notice of disagreement nor was new and material evidence received within one year of the rating decision.  The September 1981 rating decision is final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The RO then denied service connection for depression in August 2004 on the basis that the service treatment records did not show evidence of depression during service and that evidence failed to show a diagnosis of a depressive disability.  He was informed of his appellate rights but did not submit a notice of disagreement nor was new and material evidence received within one year of the rating decision.  The August 2004 rating decision is final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).    
 
The Board notes that the Veteran's service personnel records were received in 2009.  Although these service personnel records were in existence at the time of the prior final denials but were not associated with the claims file, these service personnel records are not relevant to the Veteran's service connection claim for psychiatric disorder as it does not establish an in-service diagnosis, incident, or event.  Thus, the provisions of 38 C.F.R. § 3.156(c) do not apply in the instant appeal.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence has been submitted.  The medical evidence includes multiple psychiatric diagnoses, to include a depressive disorder.  Additionally, the Veteran has submitted lay statements which contend that his acquired psychiatric disorder is related to either his service-connected disabilities or in-service physical assaults.  See February 2009 and April 2009 lay statements.  This relates to the unestablished facts necessary to substantiate the claim, namely an Axis I diagnosis and how his acquired psychiatric disorder either relates to service or his service-connected disabilities.  Accordingly, the service connection claim is reopened.  

Service Connection 

The Veteran contends that he has an acquired psychiatric disorder that is related to service, or in the alternative, related to his service-connected disabilities.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  To establish service connection on a secondary basis, three elements must be met: (1) current disability; (2) service-connected disability; and (3) nexus between current disability and service-connected disability.  Wallin v. West, 11 Vet. App. 509 (1998).

The Veteran is currently service-connected for a right knee disability, lumbar spine disability, and a left hand disability. 

VA treatment records, to include treatment records from June and September 2016, include a DSM 5 diagnosis of somatic symptom disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  A September 2016 VA medical opinion stated that "there is a clear connection" between the Veteran's service-connected disabilities and his somatic symptom disorder.  

Given the probative positive VA medical opinion regarding the etiology of the Veteran's currently diagnosed somatic symptom disorder, the Board finds that his somatic symptom disorder is related to his service-connected disabilities.  Accordingly, service connection for somatic symptom disorder is warranted.     


ORDER

New and material evidence has been submitted to reopen the service connection claim for nervous condition and depression. 

Service connection for somatic symptom disorder is granted.  




REMAND

In the above decision, the Board granted service connection for somatic symptom disorder.  However, a remand is required regarding the service connection claim for acquired psychiatric disorder other than somatic symptom disorder.  In February 2009 and April 2009 lay statements, the Veteran stated that he was physically assaulted during service and provided the dates of the incidents and the names of his attackers.  Upon remand, the AOJ should take appropriate action to verify the Veteran's stressors.  The Veteran should then be afforded a VA examination in order to rule in or exclude a diagnosis of PTSD.  

Additionally, the Board notes that an August 2016 VA examination diagnosed dysthymia and unspecified anxiety disorder.  A September 2016 VA opinion stated that the Veteran's dysthymia was not related to his service-connected disabilities.  An additional medical opinion is required as the opinion did not include a discussion of direct service connection and did not include an opinion regarding the anxiety disorder.  

In regards to the Veteran's increased rating claims for right knee disability and lumbar spine disability, relevant VA examinations of record do not reveal that the lumbar spine and the right knee disability have been tested for pain on both active and passive motion, and in weight-bearing and non weight-bearing.  38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  Moreover, the examination report did not discuss the Veteran's reported flare-ups in terms of limitation of motion, nor was an explanation provided as to why an estimation of the motion lost during flare-ups could not be provided.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).  Accordingly, the appeal must be remanded in order to obtain an adequate VA examination that contains such information.      

Moreover, the Veteran contends that he cannot maintain substantially gainful employment as a result of his service-connected disabilities.  This claim is intertwined with the increased rating claims for lumbar spine disability and right knee disability, as well as the service connection claim for acquired psychiatric disorder.  Thus, the TDIU claim must be remanded as well since the development required in this remand may impact the TDIU claim.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

VA treatment records reveal that the Veteran applied for Social Security disability benefits.  Such records are not associated with the claims file and should be sought upon remand.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records dated since September 2016.  

2.  Afford the Veteran an additional opportunity to identify any outstanding private treatment records, to specifically include any private treatment received for a psychiatric disability, lumbar spine disability, or right knee disability.  The AOJ should then take appropriate steps to associate the identified records with the claims file.  Any negative response should be associated with the claims file.      

3.  The Veteran's Social Security Administration records should be sought.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.   

4.  Take appropriate action to attempt to verify the Veteran's reported stressors from the February 2009 and April 2009 lay statements.   

5.  Then schedule the Veteran for a VA psychiatric examination. 

The entire claims file should be provided to the examiner for review in conjunction with the examination.  

(i) The examiner should identify all acquired psychiatric disorders found to be present.  The examiner should note that the Veteran is service-connected for somatic symptom disorder.

(ii) A diagnosis of PTSD must be explicitly ruled in or excluded.  

(iii) If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should identify the stressor(s) upon which such diagnosis is based.

(iv) For all acquired psychiatric disorders other than PTSD and somatic symptom disorder, the examiner should opine as to whether it is at least as likely as not that the acquired psychiatric disorder is related to service or had its onset during service.  The examiner should discuss the February 2009 and April 2009 lay statements.  

(v) For all acquired psychiatric disorders other than somatic symptom disorder, the examiner should opine as to whether it is at least as likely as not that the acquired psychiatric disorder is caused by his service-connected disabilities.  

(vi) For all acquired psychiatric disorders other than somatic symptom disorder, the examiner should opine as to whether it is at least as likely as not that the acquired psychiatric disorder is aggravated by his service-connected disabilities.  
6.  Then schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability and right knee disability.

Full range of motion testing must be performed where possible.  

The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

The lumbar spine and right knee should be tested in active motion, passive motion, weight-bearing and non weight-bearing.  

If the examiner is unable to conduct the required testing, concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  
  
The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences and the extent of functional impairment he experiences during a flare-up.  The examiner should provide an opinion estimating any additional degree of limited motion caused by functional loss during a flare-up.  If the examiner cannot estimate the degree of additional range of motion loss during flare-ups, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

7.  Then readjudicate the claims.  If any of the benefits sought on appeal are denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


